     Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 1 of 6




 1 MARIO N. ALIOTO (56433)
   LAUREN C. CAPURRO (241151)
 2
   TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
 3 2280 UNION STREET
   SAN FRANCISCO, CA 94123
 4 Telephone: 415-563-7200
   Facsimile: 415- 346-0679
 5 Email: malioto@tatp.com
 6 laurenrussell@tatp.com
 7 Lead Counsel for the Indirect
   Purchaser Plaintiffs for the 22 States
 8
 9                           UNITED STATES DISTRICT COURT
10                         NORTHERN DISTRICT OF CALIFORNIA
11                                    OAKLAND DIVISION
12
13   IN RE: CATHODE RAY TUBE (CRT)               Case No. 4:07-cv-5944-JST
14   ANTITRUST LITIGATION                        MDL No. 1917

15
     THIS DOCUMENT RELATES TO:                   REQUEST FOR PERMISSION TO FILE
16                                               DECLARATION OF CLAIMS
     INDIRECT PURCHASER ACTIONS FOR              ADMINISTRATOR IN SUPPORT OF
17
     THE 22 STATES                               INDIRECT PURCHASER PLAINTIFFS’
18                                               OPPOSITION TO OBJECTIONS TO
                                                 AMENDED SETTLEMENTS
19
20
21
22
23
24
25
26
27
                                                 1
28 ___________________________________________________________________________________________
     REQUEST FOR PERMISSION TO FILE DECLARATION OF CLAIMS ADMINISTRATOR IN SUPPORT OF
      INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO OBJECTIONS TO AMENDED SETTLEMENTS
     Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 2 of 6




 1          Pursuant to Civil L.R. 7-3(d), the Indirect Purchaser Plaintiffs (“IPPs”) respectfully

 2 request permission to file the attached Declaration of Joseph M. Fisher, Re: Claims By Objectors
 3 in support of IPPs’ opposition to the objections to the amended settlements and attorneys’ fee
 4 request.
 5          At the hearing on IPPs’ motion for final approval of the amended settlements on July 8,
 6 2020, the Court indicated that it would overrule the objections to the settlements on standing
 7 grounds and that the Court’s ruling would be contained in a detailed Order. We have reviewed
 8 the record on the standing issues and while it is implicitly conceded by the Objectors in their
 9 papers that they have not filed claims in this matter, it is not expressly conceded. Nor was it
10 expressly conceded at the hearing.
11          Attached hereto is the Declaration of Joseph M. Fisher, which establishes that none of
12 the objectors has filed a claim. IPPs respectfully request that this Declaration be filed in this
13
   matter. This will eliminate any ambiguity and ensure the best possible record in support of the
14
   Court’s anticipated ruling.
15
                                        Respectfully submitted,
16
   Dated: July 10, 2020                 By:      /s/ Mario N. Alioto
17                                              MARIO N. ALIOTO (SBN 56433)
                                                LAUREN C. CAPURRO (241151)
18                                              TRUMP, ALIOTO, TRUMP & PRESCOTT, LLP
19                                              2280 UNION STREET
                                                SAN FRANCISCO, CA 94123
20                                              Telephone: 415-563-7200
                                                Facsimile: 415- 346-0679
21                                              Email: malioto@tatp.com
22                                              laurenrussell@tatp.com

23                                               Lead Counsel for the Indirect
                                                 Purchaser Plaintiffs for the 22 States
24
25
26
27
                                                   2
28 ___________________________________________________________________________________________
     REQUEST FOR PERMISSION TO FILE DECLARATION OF CLAIMS ADMINISTRATOR IN SUPPORT OF
      INDIRECT PURCHASER PLAINTIFFS’ OPPOSITION TO OBJECTIONS TO AMENDED SETTLEMENTS
Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 3 of 6




                EXHIBIT 1
         Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 4 of 6



     Mario N. Alioto (56433)
 1   Joseph M. Patane (72202)
     Lauren C. Capurro (241151)
 2   TRUMP, ALIOTO, TRUMP & PRESCOTT LLP
     2280 Union Street
 3   San Francisco, CA 94123
     Telephone: 415-563-7200
 4   Facsimile: 415- 346-0679
     Email: malioto@tatp.com
 5   jpatane@tatp.com
     laurenrussell@tatp.com
 6
 7   Class Counsel for the
     Indirect Purchaser Plaintiffs
 8
 9
10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                         OAKLAND DIVISION
13
     IN RE: CATHODE RAY TUBE (CRT)                   MASTER FILE NO. 4:07-cv-5944-JST
14   ANTITRUST LITIGATION                            Case No.: 4:13-cv-03234-JST
15                                                   MDL NO. 1917
     This Document Relates to:
16
     INDIRECT PURCHASER ACTIONS FOR                  DECLARATION OF JOSEPH M. FISHER
17   THE 22 STATES                                   RE: CLAIMS BY OBJECTORS
18                                                   Hearing Date:   July 8, 2020
                                                     Time:           2:00 p.m.
19                                                   Courtroom:      6, 2nd Fl. (Oakland)
                                                     Judge:          Hon. Jon S. Tigar
20
21
22
23
24
25
26
27
28

            DECLARATION OF JOSEPH M. FISHER RE: CLAIMS BY OBJECTORS – Master File No. 4:07-cv-5944-JST
          Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 5 of 6




 1          I, Joseph M. Fisher, declare:

 2                                             INTRODUCTION
 3          1.      Identification. I am the president of The Notice Company, Inc., a Massachusetts

 4   corporation with offices at 94 Station Street, Hingham, MA 02043 (“The Notice Company” or
 5   “Settlement Administrator”). The Notice Company is principally engaged in the administration of
 6   class action settlements and lawsuits pending in courts around the United States, including the
 7   dissemination of notice to class members, administering the claims process, and distributing the
 8   proceeds of the litigation to the class. I have over 15 years of experience assisting attorneys with class
 9   action notices and claims administration. I am also a member in good standing of the bars of the
10   Commonwealth of Massachusetts, the District of Columbia, and the Commonwealth of Virginia. I
11   am over 21 years of age and not a party to this action. I have personal knowledge of the facts set forth
12   herein and, if called as a witness, could and would testify thereto under oath.
13          2.      Settlements. The Notice Company has served as the Settlement Administrator for the
14   cathode ray tube (“CRT”) indirect-purchaser plaintiffs (“IPP”) settlements with Chunghwa Picture
15   Tubes, Ltd; the LG Electronics defendants (LG Electronics, Inc., LG Electronics U.S.A., Inc., and LG
16   Electronics Taiwan Taipei Co., Ltd); the Philips defendants (Koninklijke Philips N. V. (f/k/a
17   Koninklijke Philips Electronics N. V.); Philips Electronics North America Corporation; Philips
18   Taiwan Limited (f/k/a Philips Electronics Industries (Taiwan), Ltd.); and Philips do Brasil, Ltda. (f/k/a
19   Philips da Amazonia Industria Electronica Ltda.)); the Panasonic defendants (Panasonic Corporation
20   (f/k/a Matsushita Electric Industrial Co., Ltd.); Panasonic Corporation of North America; MT Picture
21   Display Co., Ltd.; and an affiliate of Panasonic Corporation, Beijing Matsushita Color CRT Co., Ltd.);
22   the Hitachi defendants (Hitachi, Ltd.; Hitachi Displays, Ltd. (n/k/a Japan Display Inc.); Hitachi
23   Electronic Devices (USA), Inc.; Hitachi Asia, Ltd.; and Hitachi America, Ltd.); the Toshiba
24   defendants (Toshiba Corporation; Toshiba America Information Systems, Inc.; Toshiba America
25   Consumer Products, L.L.C.; and Toshiba America Electronic Components, Inc.); the Samsung SDI
26   defendants (Samsung SDI Co. Ltd; Samsung SDI America, Inc.; Samsung SDI Brasil, Ltda.; Tianjin
27   Samsung SDI Co., Ltd.; Shenzhen Samsung SDI Co., Ltd; Samsung SDI Malaysia Sdn. Bhd; and
28   Samsung SDI Mexico S.A. de C. V.); the Thomson defendants (Technicolor SA (f/k/a Thomson SA)

                                                         1
             DECLARATION OF JOSEPH M. FISHER RE: CLAIMS BY OBJECTORS – Master File No. 4:07-cv-5944-JST
         Case 4:07-cv-05944-JST Document 5784 Filed 07/10/20 Page 6 of 6




 1   and Technicolor USA, Inc. (f/k/a Thomson Consumer Electronics, Inc.); and Technologies Displays

 2   Americas LLC (f/k/a Thomson Americas LLC). These settlements are collectively referred to as the
 3   “Settlements.”

 4          3.        Review of purported objectors to Settlements. Class Counsel has requested that I
 5   review objections purportedly made on behalf of the following persons:
 6          a) “Other Repealer State” objectors identified as Tyler Ayres, Mike Bratcher, Nikki Crawley,
 7               Jay Erickson, Harry Garavanian, John Heenan, Hope Hitchcock, D. Bruce Johnson, Jeff
 8               Johnson, Kerry Murphy, Chris Seufert, Robert Stephenson, Gary Talewsky, and William
 9               Trentham. ECF No. 5732.
10          b) “Non Repealer State” objector identified as Eleanor Lewis. ECF No. 5732.
11          c) “22 State Amended Settlement Class” objectors identified as Craig A. Schuler, Valerie G.
12               Deick, Gloria A. Comeaux, Lisa L. Butterbrodt, Dale B. McKenzie, Eric R. Coggins,
13               Heather J. Gordon, Dennis S. Cornett, David N. Watson, Brendan C. McCann, Jessica M.
14               McIntyre, Wes M. Woods, Sarah McClure Woods, Miguel A. Albarran, Mary J. Baucom,
15               Jeff Speaect, Kirby Allen Thornton, and Alicia Schnieder. ECF Nos. 5739-5752, 5755,
16               5766-1, 5766-2.
17          4.        No claims made by purported objectors to Settlements.        I reviewed the purported
18   objections listed in paragraph 3 above. I have also reviewed the records maintained by The Notice
19   Company of claims that class members have submitted to receive proceeds from the Settlements.
20   According to these records, none of the individuals listed in paragraph 3 above have submitted a claim
21   as indirect purchasers of CRT products.
22          I declare under penalty of perjury that the foregoing is true and correct to the best of my
23   knowledge.
24          Executed at Hingham, Massachusetts, this 10th day of July, 2020.
25
26                                                          ___________________________
                                                                  JOSEPH M. FISHER
27
28

                                                        2
            DECLARATION OF JOSEPH M. FISHER RE: CLAIMS BY OBJECTORS – Master File No. 4:07-cv-5944-JST
